   Case 2:19-cr-00130-MHT-SMD Document 85 Filed 10/29/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )        CRIMINAL ACTION NO.
   v.                             )           2:19cr130-MHT
                                  )                (WO)
BOBBY LEE WILSON, JR.             )


                                ORDER

    Based on the representations made on the record

during the status conference on October 28, 2020, it is

ORDERED that:

    (1) Sentencing for defendant Bobby Lee Wilson, Jr.

is set for November 20, 2020, at 10:00 a.m., in person,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States     Courthouse      Complex,        One     Church      Street,

Montgomery, Alabama.         The U.S. Marshal is to arrange

for the physical presence of defendant Wilson.

    (2)     Defense     counsel’s        sentencing       brief        and

supplemental     statement      regarding        BOP   programs        and

treatments are due by 5:00 p.m. on November 13, 2020.
   Case 2:19-cr-00130-MHT-SMD Document 85 Filed 10/29/20 Page 2 of 2




The government has already filed its sentencing brief

(doc. no. 61).

    DONE, this the 29th day of October, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
